UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2102


DAVID WALSH,

                Plaintiff – Appellant,

          v.

WILLIAM MITCHELL; DONNA MITCHELL; DONNA MITCHELL, d/b/a
Stat Auto Wholesales; JOHN JELICH, d/b/a Threesome Auto
Sales; WILLIAM MITCHELL, d/b/a Xtreme Automotive Group;
DONNA MITCHELL, d/b/a Xtreme Automotive Group; DENNIS
MICHAEL ROGERS; AMY SIMS,

                Defendants – Appellees,

          and

JOHN DOE, d/b/a Threesome Auto Sales,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cv-01897-DKC)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard W. Foster, Matthew Galin, FOSTER PC, Chicago, Illinois,
for Appellant. Marios Monopolis, J. Stephen Simms, SIMMS
SHOWERS, LLP, Baltimore, Maryland; John M.G. Murphy, LAW OFFICES
OF JOHN M.G. MURPHY, Baltimore, Maryland, for Appellees. John
Jelich, Dennis Michael Rogers, Amy Sims, Appellees pro se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            David     Walsh          appeals       the     district     court’s       order

dismissing counts one and two of his complaint for failure to

state a claim and dismissing the remaining counts pursuant to 28

U.S.C. § 1367(c)(3) (2006).                    Walsh filed a complaint in the

district    court    alleging          a   Racketeer         Influenced      and    Corrupt

Organizations      Act   (“RICO”)          violation,        conspiracy      to    commit    a

RICO    violation,    and    related          state   law     claims.        The   district

court granted defendants’ motions to dismiss.                       We affirm

            This court reviews de novo the grant of a Fed. R. Civ.

P. 12(b)(6) motion to dismiss for failure to state a claim.

Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir.

2010), petition for cert. filed, 79 U.S.L.W. 3480 (U.S. Feb. 8,

2011)    (No.    10-1016).           “To    survive      a    motion    to    dismiss,       a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’”      Ashcroft       v.       Iqbal,    129    S.     Ct.   1937,     1949    (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Although in most cases, the Federal Rules of Civil Procedure do

not require “that a claimant set out in detail the facts upon

which he bases his claim . . . [the Rules] still require a

showing    rather    than        a    blanket      assertion       of   entitlement         to

relief.”        Twombly, 550 U.S. at 555 n.3 (internal citations and

quotation marks omitted).                  The showing made by the plaintiff

                                               3
must be more than a “formulaic recitation of the elements of a

cause of action” and more than “naked assertion[s] devoid of

further       factual     enhancement.”             Iqbal,        129    S.    Ct.    at    1949

(internal quotation marks omitted).                     In reviewing the district

court’s       decision    to   grant     the       motion    to    dismiss,        this    court

“must . . . accept the well-pleaded allegations of the complaint

as true.”        Albright v. Oliver, 510 U.S. 266, 268 (1994).                              This

court must also “construe factual allegations in the light most

favorable to [Walsh].”             Harrison v. Westinghouse Savannah River

Co., 176 F.3d 776, 783 (4th Cir. 1999).

               After     review    of    the       record,    we        conclude     that     the

district       court    was    correct    in       finding    that        Walsh      failed    to

sufficiently       allege      a   pattern         of   racketeering           activity       and

therefore, his RICO claim failed.                    Because Walsh failed to state

a claim as to the violation of § 1962(c), the district court

also correctly found that his claim of conspiracy to violate

RICO pursuant to § 1962(d) was meritless.

               The district court dismissed the remaining counts in

Walsh’s complaint pursuant to 28 U.S.C. § 1367(c)(3) (2006).                                   A

district       court      enjoys    discretion          to        decline      to     exercise

supplemental jurisdiction over state law claims after dismissal

of all claims brought pursuant to its original jurisdiction.                                  28

U.S.C.    §    1367(c)(3)      (2006);     see       also    Hinson       v.   Norwest      Fin.

S.C., Inc., 239 F.3d 611, 617 (4th Cir. 2001) (applying abuse of

                                               4
discretion standard to district court’s order of remand of state

claims).    In the interest of avoiding “[n]eedless decisions of

state law,” the Supreme Court has stated that, when “federal

claims are dismissed before trial . . . state claims should be

dismissed as well.”          United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 726 (1966).           The district court did not abuse its

discretion in declining supplemental jurisdiction over Walsh’s

remaining state law claims.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are    adequately   presented    in   the    materials

before   the   court   and    argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5